Exhibit 10.1

 

LOGO [g689566g50g03.gif]     Branch Banking & Trust Co.                

 

May 28, 2019

[Name]

Winston-Salem, NC 27101

Dear [Name],

As you know, BB&T Corporation (“BB&T”) and SunTrust Banks, Inc. (“SunTrust”)
have announced that they will merge as provided in the Agreement and Plan of
Merger, dated as of February 7, 2019 (the “Merger”). You are a valued executive,
and we hope that you will play a key role in the integration and ongoing
leadership of BB&T and SunTrust (the “Combined Company”). Because retaining your
services is an essential consideration for us, we are providing you with the
opportunity to earn the cash award described in this letter (this “Letter”).

Synergy Incentive Award. Pursuant to the terms of this Letter, you are awarded a
cash retention incentive award in the aggregate amount of $3,110,400 (the
“Synergy Incentive”).

Vesting and Payment. The Synergy Incentive will vest in two installments, with
$1,036,800 vesting on the earlier of (i) the date on which the conversion of the
bank systems of the banking operations of BB&T and SunTrust is determined to be
successfully completed (as determined by the Chief Executive Officer of the
Combined Company in consultation with the Compensation Committee of the Board of
Directors of the Combined Company, subject only to the requirement that a single
and uniform determination will be applicable to all Synergy Incentive
arrangements) and (ii) August 1, 2021 (the “First Vesting Date”), and $2,073,600
vesting on January 15, 2022 (the “Second Vesting Date,” and each, a “Vesting
Date”), subject to your continued employment with the Combined Company (or its
affiliates) in good standing on the applicable Vesting Date (and provided that
you have not delivered notice of termination for any reason to the Combined
Company prior to the applicable Vesting Date). If, prior to a Vesting Date, your
employment terminates for any reason (other than as provided below, including
due to your retirement), you will not be entitled to any then-unvested portion
of the Synergy Incentive and it will be forfeited; provided that, if, prior to
the First Vesting Date, your employment is terminated by the Combined Company
Without Just Cause or by you due to a Good Reason Termination (each as defined
in the 2008 Amended and Restated Employment Agreement between you, BB&T and
Branch Banking and Trust Company, as amended), the first installment of your
Synergy Incentive will vest as of your date of termination, and the second
installment will be forfeited. The vested portion of the Synergy Incentive will
be paid to you in a lump sum within fifteen (15) business days of the applicable
Vesting Date or your date of termination if vesting of the first installment
occurs due to a termination of employment.

Retirement. You will not forfeit the second installment of the Synergy Incentive
if, after August 1, 2021, you provide the Combined Company at least sixty
(60) days’ advance written notice of your intent to retire prior to



--------------------------------------------------------------------------------

the Second Vesting Date. If you exercise this retirement election and remain
employed in good standing through your scheduled retirement date, the second
installment of the Synergy Incentive will fully vest on the date of your
retirement, although it will not be paid until the originally scheduled payment
date following the Second Vesting Date as set forth above (other than in the
case of your death following your providing notice of the retirement election,
in which case, the unpaid portion of the Synergy Incentive will be paid within
fifteen (15) business days of the date of your death).

Effectiveness. This Letter will become effective on the closing of the Merger.
If your employment terminates for any reason before the closing of the Merger or
the Merger is abandoned and does not occur, this Letter will automatically
terminate and be of no further force or effect and neither of us will have any
obligations under it.

Miscellaneous.

 

  •  

The Synergy Incentive is neither intended nor should be construed as being an
addition to base salary or included in calculations of salary increases, annual
or other incentive payment opportunities or awards or severance or termination
pay.

 

  •  

Nothing herein shall confer upon you any additional right to remain in the
employ or service of BB&T or the Combined Company, and nothing herein shall
further restrict the ability of the BB&T or the Combined Company from
terminating your service.

 

  •  

Neither you, nor any person claiming under you, shall have the power to
anticipate, encumber or dispose of any right, title, interest or benefit
hereunder in any manner or at any time, until the same shall have been actually
distributed free and clear of the terms of this Letter.

 

  •  

The Combined Company is authorized to withhold from the Synergy Incentive, all
amounts of withholding and other taxes due in connection with the payment of the
Synergy Incentive.

 

  •  

This Letter is intended to be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and shall at all times
be administered and interpreted in accordance with such intent. Any payments
that qualify for the “short-term deferral” exception shall be paid no later than
March 15 of the calendar year following the year in which vesting occurs. Each
payment under this letter shall be treated as a separate payment for purposes of
Section 409A of the Code. You shall have no binding right to distributions made
to you in error or any right to designate the time of payment of any portion of
the Synergy Incentive.

 

  •  

This Letter shall be governed by the laws of the State of North Carolina,
without giving effect to conflicts of law principles.

 

  •  

This Letter shall inure to the benefit of you and your heirs and beneficiaries.
This Letter shall be binding on and inure to the benefit of BB&T and the
Combined Company and their respective successors and assigns, whether by merger,
sale of assets or otherwise.

 

  •  

This Letter represents the complete understanding of the parties with respect to
the subject matter hereof, and supersedes all prior and contemporaneous
discussions and agreements between any parties with respect to such subject
matter. This Letter can be amended on by a writing executed by both parties.

*                *                 *



--------------------------------------------------------------------------------

We appreciate your efforts leading up to the Merger and look forward to your
continued contribution. Please sign this Letter and return it to Suzanne
Hinchliffe.

 

Sincerely,   Name:   Kelly S. King Title:   Chairman and Chief Executive Officer

I agree with and accept the terms and conditions of this Letter:

 

 

 

Name: [Name] Date: May 28, 2019